Silverman, J.
(concurring). I concur for affirmance. I would ordinarily agree with Judge Kupferman that there should be some proof of meritorious defense or a finding of no default by defendant. But in the present case, the facts are such that we can readily anticipate the showing of merit; the action has been pending for three years, during which there has been a good deal of activity, and we think the interests of all concerned will be advanced by eliminating the useless delay incident to further proceedings with respect to opening the alleged default.